Citation Nr: 1809834	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from October 1969 to May 1971.  He served in the Republic of Vietnam from May 1970 to May 1971, and his awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded the case for further development in November 2009, October 2011, and April 2016.  That development was completed, and the case has since been returned to the Board.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in June 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.901, 20.903 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicide agents during his military service.

2.  The Veteran's prostate disorder did not manifest during service and is not otherwise related to his military service, including herbicide agent exposure therein.

5.  The Veteran's skin disorder did not manifest during service and is not otherwise related to his military service, including herbicide agent exposure therein.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. A skin disorder was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran's current prostate disorder and skin disorder are not considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the diagnosed disorders in this case are not included in the list of chronic disabilities.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Prostate Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a prostate disorder.  

The Veteran has contended that he has a prostate disorder as a result of his in-service exposure to herbicide agents. See e.g. August 2009 hearing transcript; September 2007 statement.  He has not asserted that his prostate disorder began in service, nor has he argued that his symptoms have continued since service. See August 2009 hearing transcript.  

Moreover, the Board notes the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a prostate disorder.  In addition to the lack of treatment in service, the Veteran's May 1971 separation examination does not mention a prostate disorder.  Indeed, the Veteran's relevant body systems were found to be normal.  Thus, the lay and medical evidence do not show that a prostate 
disorder manifested in service or that there is any disease, injury, or event other than herbicide agent exposure to which his current disorder could be related.  

Turning to the issue of herbicide exposure, the Board notes the Veteran did serve in the Republic of Vietnam from May 1970 to May 1971.  Thus, he is presumed to have been exposed to herbicide agents during his military service.  However, he has not been diagnosed with prostate cancer, and his current disorder is not among the diseases listed as presumptively associated with herbicide agent exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, as noted above, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran meets the threshold requirement for the chronic disease presumption as his condition is among the qualifying diseases.  See 38 C.F.R. § 3.309(a). 

The Veteran was afforded a VA examination in May 2010 at which time he was diagnosed with benign prostatic hypertrophy with lower urinary tract symptoms and erectile dysfunction.  The examiner opined that the disorder was less likely than not related to Agent Orange exposure.  However, he did not provide any rationale for his opinion.  Therefore, the Board finds that it has limited probative value.

The Veteran was also provided a VA examination in November 2011 during which the examiner noted that the Veteran had never been diagnosed with prostate cancer.  Instead, he was noted to have benign prostatic hypertrophy that was diagnosed in 2007, as well as erectile dysfunction diagnosed in 2008 and hematuria diagnosed in 2003.  The examiner opined that the disorders were less likely than not related to his military service.  However, he did not provide any rationale or specifically address herbicide exposure.  Therefore, the Board also finds that this medical opinion has limited probative value.

The Veteran was afforded another VA examination in May 2016 at which time he was assessed as having benign prostatic hyperplasia that was diagnosed in 2003 and erectile dysfunction with an onset around 2007.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering this opinion, he observed that the Veteran was not reported to have an enlarged prostate on examination until May 2003 and that the Veteran had indicated that his erectile dysfunction became a problem sometime around 2007.  The examiner noted that the service treatment records were negative for any evidence of reported symptoms or treatment of a prostate condition.  He also indicated that medical literature does not support a cause and effect relationship between herbicide/toxin exposure (including Agent Orange) and the development of benign prostatic hypertrophy.

The Board finds the May 2016 VA medical opinion to be highly probative, as it was based on review of the claims file, considered the specific facts of this case as well as medical literature, and was supported by rationale.  Moreover, there is no medical opinion otherwise relating the Veteran's current prostate disorder to his military service, including his herbicide exposure therein.

The Board has considered the Veteran's statements asserting that his prostate disorder is related to his in-service herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a prostate disorder, falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset of the disorder following the in-service exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007). 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2016 examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Based on the foregoing, the Board finds the most probative evidence shows the prostate disorder did not manifest in service or for many years thereafter and is not otherwise related to his military service, including herbicide agent exposure.  The preponderance of the competent, credible, and probative evidence weighs against the Veteran's claim for service connection for a prostate disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes the Veteran is not entitled to service connection for a prostate disorder.


II.  Skin Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for a skin disorder.  

Initially, the Board notes the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a skin disorder.  In addition to the lack of treatment in service, the Veteran's May 1971 separation examination found that his skin was normal.  

Nevertheless, the Veteran has asserted he has a skin disorder as a result of his in-service exposure to herbicide agents. See e.g. August 2009 hearing transcript; September 2007 statement.  In an undated statement, the Veteran reported that he came in contact with all kinds of vegetation that had been sprayed while on ambush patrol, which caused him to break out.  He stated that he was treated and then sent back to duty.  However, in contrast, during the August 2009 hearing, the Veteran testified that he began noticing a skin rash in 1995 or 1996 that he believed was related to his service in Vietnam.

The Board does acknowledge the lay statements that the Veteran's symptoms began in service and continued since that time.  The Board notes that the Veteran is competent to report his experience and symptoms in service and after that.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

However, the Board finds the weight of the competent and credible evidence shows that a skin disorder did not manifest in service.  As noted above, there is no medical evidence indicating that the Veteran was treated for or diagnosed with a skin disorder in service.  Rather, the separation examination actually provides affirmative evidence showing that his skin was normal.  Moreover, in March 2002, during a medical evaluation, the Veteran denied having a rash, itchiness, dryness, and suspicious lesions, and a July 2006 medical record indicated that the Veteran reported not having a skin reaction in service.  Further, it noted that he did not have athlete's foot, groin fungus, or jungle rot while in Vietnam, but rather reported that he had a persistent rash in his groin area while in service.  During a March 2007 VA dermatology consultation, the Veteran was evaluated for a groin rash, which he indicated that he had had for five years.  A March 2008 VA pathology report indicated the Veteran reported having a burning scrotum for many years.  Thus, in light of the service treatment records, the normal evaluation at separation, and the Veteran's inconsistent reports regarding the onset, the Board finds that a skin disorder did not manifest in service.

Turning to the remaining issue of nexus, the Board again notes that the Veteran is presumed to have been exposed to herbicide agents during his military service.  However, his current skin disorders are not among the diseases listed as presumptively associated with herbicide agent exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).

In June 2010, the Veteran was afforded a VA examination at which time he reported having jock itch during his service in Vietnam for which he did not seek treatment.  The examiner diagnosed him with scrotal dysesthesia, as well as sebaceous hyperplasia.  The examiner opined that the disorders were not attributable to herbicide agent exposure.  However, the examiner did not provide a rationale for the opinion or address the other skin disorder noted in the Veteran's post-service medical records.  Therefore, the Board finds that this medical opinion has limited probative value.

The Veteran was provided another VA examination in November 2011.  The examiner stated the Veteran's skin condition of scrotal dysesthesia/chronic scrotal skin dermatitis; dermatitis of the neck and upper chest; and candida infection at the angle of the mouth started years after his military service and are not related to his active military service.  However, that examiner did not address whether the disabilities were related to his presumed exposure to herbicide agents.

The Veteran was provided an additional VA examination in May 2016 at which time he was diagnosed with dermatitis or eczema.  The examiner stated that there was no definitive evidence of a current skin disorder that was incurred in or that was caused by the Veteran's military service.  He observed the Veteran did not seek treatment for a skin disorder before 2002 at which time he reported having a groin rash for five years.  He also noted the Veteran did not have a diagnosis of any skin disorder that could be presumed to be connected to his service, including herbicide agent exposure therein.  The examiner concluded that it would be speculative to state that the Veteran's skin disorder began during service or was caused by herbicide agent exposure.  

In a July 2017 VHA opinion, the physician noted that the Veteran had varying diagnoses of scrotal synesthesia, seborrheic keratosis, sebaceous hyperplasia, candida infections of the mouth, and eczema or dermatitis.  He stated that none of these conditions have been definitively linked to organochloride exposure and are instead much more likely to have other causes than a relationship to his military service.

With respect to the Veteran's scrotal complaints, the July 2017 VHA physician observed that they had been thoroughly evaluated with patch testing and a skin biopsy with the patch testing being reportedly negative in February 2008 and the skin biopsy showing non-specific mild superficial chronic perivascular dermatitis in March 2008.  He indicated that there are several suspected causes of the condition, including psychogenic causes, neuropathic, and steroid dependence.  He noted that dermatology notes in February 2008 documented steroid use, and he also cited to medical literature.  Thus, he concluded that there was data supporting causes other than organochloride exposure and none supporting the latter.

The July 2017 VHA physician also remarked that sebaceous hyperplasia and seborrheic keratosis are common benign changes commonly seen in aging skin that have no evidence of a relationship to service.  Instead, he stated that they are more likely to have developed normally over time than due to organochloride exposure or other experiences in the military.

The July 2017 VHA physician further explained that a candida infection of the corner of the mouth is also known as angular cheilitis or perleche.  He indicated that this condition develops from moisture accumulating at the angles of the mouth where the skin folds on itself creating a moist, warm environment in which candida may grow.  The physician commented that this is a result of the natural contours of an individual's skin and drooling and cited to medical literature.  He stated that none of these causes correspond to military service or organochloride exposure.

In addition, the July 2017 VHA physician commented that eczematous dermatitis is a very non-specific condition that has many causes.  The condition usually has epidermal changes consisting of scaling, vesiculation, crusting, or lichenification.  The records do not describe such changes, but rather demonstrate a condition known as poikiloderma of Civatte, skin changes from chronic sun exposure, telangiectasia, and pigmentation affecting the upper chest and lower anterior neck.  He again cited to medical literature and noted that the potential causes of eczema include contact to allergens, ingestion of medications, dry skin, sun exposure, and genetic disposition.  The July 2017 VHA physician explained that the medical literature shows that is unlikely that the skin conditions are associated with Agent Orange.  Given the lack of evidence in support of exposure to organochlorides causing eczema and the preponderance of medical literature articles showing that eczema has many other causes, he concluded that it is more likely that the Veteran's eczematous dermatitis is not related to his military service or organochloride exposure.

The Board finds that the July 2017 VHA opinion is highly probative, as it was based on a review of the claims file and medical literature, considered the specific facts of the case, including potential risk factors, and was supported by rationale.  Moreover, there is no medical opinion otherwise relating a current skin disorder to the Veteran's military service, including his herbicide exposure therein.

The Board has considered the Veteran's statements asserting that his skin disorders are related to his in-service herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a skin disorder, falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset of the disorder following the in-service exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007). 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the July 2017 VHA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise as well as review of medical literature.

Based on the foregoing, the Board finds the most probative evidence shows the skin disorders did not manifest in service or for many years thereafter and is not otherwise related to his military service, including herbicide agent exposure.  The preponderance of the competent, credible, and probative evidence weighs against the Veteran's claim for service connection for a skin disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes the Veteran is not entitled to service connection for a skin disorder.


ORDER

Service connection for a prostate disorder is denied.

Service connection for a skin disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


